      Case 1:18-cr-00141-JGK Document 44 Filed 06/23/20 Page 1 of 10



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
UNITED STATES OF AMERICA,

           - against -                           18-cr-141 (JGK)

RICO GONZALEZ,                                   OPINION AND ORDER

                    Defendant.
────────────────────────────────────

JOHN G. KOELTL, District Judge:

     On March 21, 2019, the defendant, Rico Gonzalez, pleaded

guilty in case number 18-cr-141 to one count of being a felon in

possession of a firearm, in violation of 18 U.S.C. § 922(g)(1).

The defendant also pleaded guilty to one count of a superseding

indictment in case number 18-cr-420 to conspiring, in violation

of 21 U.S.C. § 846, to distribute and possess with intent to

distribute crack cocaine, in violation of 21 U.S.C.

§ 841(b)(1)(C). On July 25, 2019, the Court sentenced the

defendant principally to 40 months’ imprisonment to run

concurrently on the counts of conviction in both cases, a

sentence substantially below the Sentencing Guidelines range.

     The defendant is scheduled to be released from the

Metropolitan Detention Center (“MDC”) on February 2, 2021. The

defendant now moves for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A)(i) in light of the COVID-19 outbreak, the

defendant’s medical conditions, and conditions at the MDC. For



                                    1
      Case 1:18-cr-00141-JGK Document 44 Filed 06/23/20 Page 2 of 10



the reasons explained below,      the application for compassionate

release is denied.

                                   I.

     As amended by Section 603(b) of the First Step Act, Pub. L.

No. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018), 18 U.S.C.

§ 3582(c) provides that:

  The court may not modify a term of imprisonment once it
  has been imposed except that
   (1) in any case –
     (A) The court, upon motion of the Director of the
     Bureau of Prisons, or upon motion of the defendant
     after the defendant has fully exhausted all
     administrative rights to appeal a failure of the
     Bureau of Prisons [“BOP”] to bring a motion on the
     defendant’s behalf or the lapse of 30 days from the
     receipt of such a request by the warden of the
     defendant’s facility, whichever is earlier, may reduce
     the term of imprisonment (and may impose a term of
     probation or supervised release with or without
     conditions that does not exceed the unserved portion
     of the original term of imprisonment), after
     considering the factors set forth in section 3553(a)
     to the extent that they are applicable, if it finds
     that--
      (i) extraordinary and compelling reasons warrant
      such a reduction; . . .
     and that such a reduction is consistent with
     applicable policy statements issued by the Sentencing
     Commission[.]
18 U.S.C. § 3582(c).

     When deciding a motion brought pursuant to 18 U.S.C.

§ 3582(c)(1)(A)(i), the threshold question is whether the

defendant has shown that “extraordinary and compelling reasons”



                                    2
      Case 1:18-cr-00141-JGK Document 44 Filed 06/23/20 Page 3 of 10



exist to reduce the defendant’s sentence. The relevant policy

statement promulgated by the Sentencing Commission provides that

a reduced sentence for “extraordinary and compelling reasons”

may be based on the defendant’s medical condition where the

defendant is “suffering from a terminal illness” or where the

defendant is “suffering from a serious physical or medical

condition . . . that substantially diminishes the ability of the

defendant to provide self-care within the environment of a

correctional facility and from which he or she is not expected

to recover.” U.S.S.G. § 1B1.13(1)(A) & cmt. n.1(A). In addition,

“extraordinary and compelling reasons” exist when “[a]s

determined by the Director of the Bureau of Prisons, there

exists in the defendant’s case an extraordinary and compelling

reason other than, or in combination with the reasons described

in subdivisions (A) through (C) [of the policy statement].” Id.

§ 1B1.13 cmt. n.1(D).

     If “extraordinary and compelling reasons” exist, the court

must then assure itself that a reduced sentence would be

consistent with the factors set out in 18 U.S.C. § 3553(a). See

United States v. Lisi, -- F. Supp. 3d --, 2020 WL 881994, at *5

(S.D.N.Y. Feb. 24, 2020). Finally, the policy statement requires

the court to determined that the defendant is not a danger to

the safety of any other person or to the community, as provided



                                    3
       Case 1:18-cr-00141-JGK Document 44 Filed 06/23/20 Page 4 of 10



in 18 U.S.C. § 3142(g)” before the court may reduce the

defendant’s sentence. U.S.S.G. § 1B1.13(2). 1

                                     II.

     In this case, the defendant has failed to establish that

“extraordinary and compelling reasons” exist that warrant an

immediate termination of the defendant’s term of imprisonment.

The defendant argues that “extraordinary and compelling reasons”

exist based on a combination of his asthma, the COVID-19

outbreak, and conditions at the MDC.

     The defendant argues that Application Note 1(D), the so-

called “catch-all” provision of the relevant policy statement,

U.S.S.G. § 1B1.13, provides a basis for relief.           Several courts

within this district have noted that         “[w]hile the Policy

statement pre-dates the First Step Act’s procedural changes, the

amendments to the compassionate release statute grant this Court

the same discretion as that previously given to the BOP

Director, and therefore the Court may independently evaluate

whether a defendant has raised an extraordinary and compelling

reason for compassionate release under the ‘catch-all’



1 A defendant must also comply with the procedural exhaustion requirement.
There is no question in this case that the defendant has complied with the
exhaustion requirement set out 18 U.S.C. § 3582(c)(1)(A). On March 25, 2020,
Gonzalez wrote to the warden of the MDC seeking early release under the
statute. On May 5, 2020, the warden notified Gonzalez that the request was
denied. ECF No. 42-1. Because more than 30 days have elapsed after the
defendant made his request to the warden, he has exhausted his administrative
remedies and this motion is properly before the Court.

                                      4
      Case 1:18-cr-00141-JGK Document 44 Filed 06/23/20 Page 5 of 10



provision.” United States v. Olszewski, No. 15-cr-364, 2020 WL

2420483, at *2 (S.D.N.Y. May 12, 2020) (alterations and

quotation marks omitted) (collecting cases). The description of

“extraordinary and compelling reasons” set out in U.S.S.G.

§ 1B1.13 provides “helpful guidance for considering motions for

compassionate release.” Id. In this case, although the defendant

cites the “catch-all” provision of the policy statement as a

basis for compassionate release, his application for release is

based primarily on his asthma in combination with the risk posed

to him by COVID-19 at the MDC, and he does not appear to make a

separate argument under the “catch-all” provision.

     The defendant primarily cites his asthmas as the basis for

his application. The defendant is 23 years old and his asthma

has been described by MDC medical staff as “intermittent.” The

defendant was prescribed an albuterol inhaler in December 2019

to be used as needed for shortness of breath. The defendant’s

MDC medical records provided to the Court under seal show that

the defendant’s asthma history mainly consists of his childhood

asthma, and that his current asthma is “no issue” according to

the defendant. The defendant indicated that he had not used his

albuterol inhaler in seven years and that he has not had any

bouts of coughing, wheezing, or chest pain recently. Indeed,

prior to sentencing, the defendant explained to the Probation



                                    5
       Case 1:18-cr-00141-JGK Document 44 Filed 06/23/20 Page 6 of 10



Department that he “has a history of asthma, but his condition

is currently stable, and he is not using an inhaler.” PSR ¶ 90.

     Although the Centers for Disease Control (“CDC”) notes that

asthma may put people at higher risk for severe illness if they

contract COVID-19, the CDC specifies that “moderate-to-severe

asthma” is the kind of asthma that puts an individual at higher

risk. See People Who are at Higher Risk for Severe Illness,

Centers for Disease Control and Prevention (June 20, 2020),

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-at-higher-risk.html. The defendant’s

“intermittent” asthma is not, in and of itself, an extraordinary

and compelling reason for immediate release in light of the

minimal risk it poses to the defendant for severe illness if the

defendant were to contract COVID-19. See United States v.

Harding, No. 14-cr-226, 2020 WL 2988955, at *2 (D. Conn. June 4,

2020) (finding that a 34 year old with “mild intermittent”

asthma failed to demonstrate that his asthma rises to a level to

make him especially vulnerable to severe illness from COVID-19

and collecting cases). 2

     The defendant also claims that conditions at the MDC

provide a basis for immediate release. However, the defendant’s



2 The Government notes that the defendant appears on MDC’s high-risk list
because of his “asthma”, not because his asthma is “moderate to severe” as
that term is understood by medical professionals. There is no basis to doubt
that representation.

                                      6
      Case 1:18-cr-00141-JGK Document 44 Filed 06/23/20 Page 7 of 10



medical records indicate that he has received adequate medical

care at the MDC. The records do not suggest that conditions at

the MDC in combination with the defendant’s asthma

“substantially diminish[] the ability of the defendant to

provide self-care within the environment of [the MDC] . . . .”

U.S.S.G. § 1B1.13(1)(A) & cmt. n.1(A). The medical records show

that the defendant has been provided an albuterol inhaler to

help him deal with his intermittent asthma, should he have

trouble breathing. There is nothing else in the record to

suggest that the MDC either has not or will not in the future

provide the defendant with medical care to treat his

intermittent asthma and any other medical complications that

might arise.

     In the defendant’s reply, the defendant disputes the

Government’s representation that zero inmates at the MDC have

COVID-19, noting that, on June 4, 2020, the BOP reported that

there were nine inmates and forty staff that had tested positive

for COVID-19, and that by another count, as of June 10, 2020,

the MDC reported that three inmates and six staff members had

tested positive for COVID-19. These numbers do not, at this

time, change the fact that the defendant’s intermittent and mild

asthma, in the context of the conditions at the MDC, is not an




                                    7
       Case 1:18-cr-00141-JGK Document 44 Filed 06/23/20 Page 8 of 10



extraordinary and compelling reason justifying immediate

release. 3

      The defendant has failed to demonstrate that there are

“extraordinary and compelling reasons” that warrant a reduced

sentence. On that basis alone, the defendant’s application is

denied. See United States v. Skelos, No. 15-cr-317, 2020 WL

2508739, at *3 (S.D.N.Y. May 15, 2020) (“Because the Court finds

there are no extraordinary and compelling reasons warranting

compassionate release in this case, the Court need not consider

the sentencing factors set forth in 18 U.S.C. § 3553(a), or

Defendant’s potential dangerousness.”).

                                    III.

      In any event, application of the sentencing factors in 18

U.S.C. § 3553(a) to the facts of this case also weighs against

immediate release.

      The defendant’s offense conduct in this case alone was

extremely serious, even without factoring in his involvement in

a narcotics distribution conspiracy for which he received a

concurrent sentence. The defendant fired a gun at four

individuals at mid-day on a crowded residential street. Although

no one was injured, a substantial sentence was necessary to


3 In the papers, the parties also spend time discussing the comparative risks
that the defendant may face at the MDC or at his home, were he to be
released. It is unnecessary to resolve this issue because the defendant’s
medical condition in combination with conditions at the MDC do not provide a
basis for immediate release.

                                      8
      Case 1:18-cr-00141-JGK Document 44 Filed 06/23/20 Page 9 of 10



reflect the seriousness of the offense and the need for

deterrence. The Court, taking into account all the relevant

factors in 18 U.S.C. § 3553(a), sentenced the defendant

principally to 40 months’ imprisonment, a sentence substantially

below the Sentencing Guidelines range. At sentencing, the Court

took into account the defendant’s medical history as reflected

in the presentence investigative report as well as the

defendant’s mental and psychological factors. Sent. Tr. at 10-

11. Those characteristics of the defendant were relevant factors

in the Court’s determination that a sentence principally of 40

months’ imprisonment was “sufficient, but not greater than

necessary,” to accomplish the goals of sentencing in 18 U.S.C.

§ 3553(a). The remaining portion of the term of imprisonment           is

simply the final part of the sentence that the Court determined

was sufficient, but not greater than necessary to accomplish the

goals of sentencing. That calculation remains true today.

     The defendant also remains a risk to the community within

the meaning of 18 U.S.C. § 3142(g) for substantially the same

reasons that the sentencing factors in 18 U.S.C. § 3553(a) weigh

against immediate release in order to reflect the seriousness of

the offense conduct.

     Thus, in addition to the defendant’s failure to demonstrate

“extraordinary and compelling reasons” warranting a reduced

sentence, application of the factors set out in 18 U.S.C.

                                    9
      Case 1:18-cr-00141-JGK Document 44 Filed 06/23/20 Page 10 of 10



§ 3553(a) and the defendant’s continued dangerousness as set out

in 18 U.S.C. § 3142(g) also do not favor a reduced sentence. 4

                                CONCLUSION

     The Court has considered all of the arguments raised by the

parties. To the extent not specifically addressed above, the

arguments are either moot or without merit. The defendant’s

application for a reduction in his sentence pursuant to 18

U.S.C. § 3582(c)(1)(A) is denied.

SO ORDERED.

Dated:     New York, New York
           June 23, 2020                    _  /s/ John G. Koeltl ____
                                                 John G. Koeltl
                                          United States District Judge




4 Defense counsel represents that, consistent with BOP protocols, the
defendant may be eligible for release to a halfway house as early as August
2020. This possibility would allow the defendant to obtain some of the relief
he seeks in this application to the extent that he would be removed from the
MDC.

                                     10
